DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 8 and 11-14 are currently amended. Claims 9 and 10 are as previously presented. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8, 12, and 14 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floyd et al. (WO 97/20958, cited in a previous office action).
Floyd is applied as discussed in the office action mailed January 25, 2021.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Floyd in view of Xiao et al. (English machine translation of CN 104674013 A, cited in a previous office action).
Floyd in view of Xiao is applied as discussed in the office action mailed January 25, 2021.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd in view of Xiao as applied to claim 10 above, and further in view of Nakabe (US 4108638 A, cited in a previous office action).
Floyd in view of Xiao and further in view of Nakabe is applied as discussed in the office action mailed January 25, 2021.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd in view of Young et al. (US 6471743 B1, cited in a previous office action).
Floyd in view of Young is applied as discussed in the office action mailed January 25, 2021.

Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over Floyd under 35 U.S.C. 102, applicant argues that Floyd teaches a process for the recovery of cobalt from cobalt containing slags, while the method of claim 8 relates to a process that starts with cobalt-bearing materials to produce cobalt-bearing slag (page 4 of remarks). Additionally, applicant argues that Floyd describes operating its process to produce matte or sulphidised metal by feeding metal sulphides to the slag, while the claimed method teaches charging one or more of copper matte, copper-nickel matte, and impure alloy into the furnace (page 5 of remarks). As such, applicant concludes Floyd does not disclose every element of claim 8.
However, claim 8 recites a “process for the recovery of cobalt from cobalt-bearing materials” in line 1. While applicant provides the example of spent batteries as a cobalt-bearing material, a cobalt-bearing slag also reads on the limitation of a cobalt-bearing material. Additionally, Floyd teaches adding and melting the slag in the presence of a sulphide such as FeS, pyrite, pyrrhotite or other concentrate including FeS, FeS2 or other metal sulphides such as copper concentrate (page 6, lines 30 – page 7, line 3). A matte by definition is composed of metal sulphides, so adding metal sulphides such as copper concentrate to the cobalt-bearing slag reads on charging one or more of copper, matte, copper-nickel, and impure alloy into the converter furnace. Thus, Floyd is still considered to contain all the elements of claim 8.
Regarding the rejections of claims over 35 U.S.C. 103, applicant argues that Xiao describes controlling oxygen partial pressure in what is a traditional smelting operation. The smelter operates in mildly oxidizing conditions, while a converter operates in oxidizing conditions (page 6 of remarks). Applicant argues that the process of Floyd, unlike Xiao, does not operate in mildly oxidizing conditions, and thus, one of ordinary skill in the art would have no reason or motivation to modify Floyd with Xiao (pages 6-7 of remarks).
However, Floyd teaches injecting free-oxygen-containing-gas and combustion fuel into the slag by a top-submerged lance of the furnace system (page 2, lines 22-24), which creates an oxidizing condition. Even if the process disclosed in Xiao only teaches a mildly oxidizing condition, a mildly oxidizing condition still reads on an oxidizing condition. A mildly oxidizing condition is not distinct from an oxidizing condition in the way, for instance, a reducing condition is distinct from an oxidizing condition. Thus, Floyd and Xiao are still considered analogous prior art, where one of ordinary skill in the art would have appropriate reason or motivation to modify Floyd with Xiao.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/PHILLIP H LEUNG/Examiner, Art Unit 1733